Citation Nr: 1737189	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-15 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral prostatic hypertrophy (enlarged prostate).

2.  Whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a chest injury, claimed as a keloid.

4.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of cold weather injury (claimed as numbness in the feet).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1956 to October 1957.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

In May 2017, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Veteran's claim for service connection for a keloid was considered by the RO as a claim separate from his request to reopen a previously denied claim of entitlement to service connection for a residual of a chest injury.  Upon review of the record, to include the Veteran's testimony, it is apparent that it is the Veteran's contention that the keloid is the residual of the claimed chest injury; thus, the Board has consolidated and re-characterized the issue on appeal. 

The newly reopened issues of entitlement to service connection for residuals of a chest injury (keloid) and residuals of a cold weather injury to the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2017, prior to the promulgation of a decision in the appeal of the issue of entitlement to service connection for bilateral prostatic hypertrophy (enlarged prostate), the Veteran indicated his desire to withdraw this appeal.

2.  In an unappealed September 2008 decision, the RO denied the Veteran's claim for entitlement to service connection for hemorrhoids. 

3.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for hemorrhoids.

4.  In an unappealed September 2008 decision, the RO denied the Veteran's claim for entitlement to service connection for residuals of a chest injury.

5.  New and material evidence has been received since the last final denial with regard to entitlement to service connection for residuals of a chest injury.

6.  In an unappealed September 2008 decision, the RO denied the Veteran's claim for entitlement to service connection for residuals of a cold weather injury (frostbite) to the feet.

7.  New and material evidence has been received since the last final denial with regard to entitlement to service connection for residuals of a cold weather injury to the feet.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for bilateral prostatic hypertrophy (enlarged prostate) have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  Evidence received since the September 2008 RO decision which denied service connection for hemorrhoids, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).

3.  Evidence received since the September 2008 RO decision which denied service connection for a chest injury, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103.

4.  Evidence received since the September 2008 RO decision which denied service connection for residuals of a cold weather injury (frostbite), which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issue - Prostatic hypertrophy 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the appellant, at the May 2017 Board hearing, indicated that it was his intent to withdraw the appeal for entitlement to service connection for bilateral prostatic hypertrophy (enlarged prostate).  He indicated that he had an opportunity to discuss the withdrawal with his representative; that he knew he could file a claim to reopen the issue in the future; and he was aware that any future award of benefits would likely be no earlier than the date of the new claim.  (See Board hearing transcript pages 2 and 3).  Thus, the Board finds the Veteran's withdrawal to be reasoned and knowing.  There remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed. 

Adjudicated issues

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

March 2008 and May 2011 electronic records (National Personnel Records Center (NPRC) reflect that the Veteran's military records are "fire-related" and that no service treatment records (STRs), or Surgeon General Office (SGO) records are available.  When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Veteran has contended that he sought treatment at Maxwell Air Force; RO efforts to obtain records from the U.S. Air Force Hospital at Maxwell Air Force Base have not been successful, and the Veteran has stated that VA does not need to make further efforts (See May 2011 VA Form 21-0820 (Report of Contact) and June 2011 VA Form 21-4138).  The Board finds that the Veteran would not normally be entitled to receive care at an Air Force Hospital when he was no longer on active duty.  However, he would be entitled to care at the Maxwell Air Force Base Podiatry Clinic as part of the Central Alabama Veterans Health Care system; thus, those records may be obtainable as VA records; (however, they are not relevant to the hemorrhoid issue decided below). 

Legal Criteria

New and Material Evidence

In general, Board decisions are final on the date stamped on the face of the decision. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100. RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999). 

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
NME - Hemorrhoids

At the time of the last final denial in September 2008, the evidence included VA clinical records which reflect that the Veteran reported post-service hemorrhoid treatment in 1981, 1983, and/or 1988 (See March 2000, December 2002, February 2008 VA records).  The evidence also includes a March 2008 VA Form 21-4138 in which the Veteran reported that he had a laser hemorrhoidectomy in 1988, and a January 1988 receipt for a laser hemorrhoidectomy performed in December 1987 for internal and external hemorrhoids.  The RO denied the claim because the evidence did not show the condition was incurred in or caused by service.  The RO specifically noted that VA treatment records from 2000 to 2008 did not show that hemorrhoids had continued to be disabling to the present time.

The evidence added since the last final denial includes the Veteran's statements that he developed hemorrhoids in service due to heavy lifting; that he was treated by Air Force doctors in 1956 to 1957; that he was treated post-service from the 1960s to approximately 1980, that he was treated with laser surgery after service, and that he hasn't had problems since surgical treatment.  (See April 2014 DRO and May 2017 Board hearing testimony). 

The evidence also includes an August 2011 "buddy statement" from N.R., who stated that he met the Veteran at Johnson Air Force Base in Japan and that the Veteran often complained about hemorrhoids.  He also stated that he worked with the Veteran at a VA hospital in 1959 and 1960 and that the Veteran complained throughout the years until he had surgery in approximately 1978. 

VA clinical records have also been added to the record; however, they are negative for complaints of, or diagnoses, of hemorrhoids.

The Board finds , despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received.  The Board finds that new evidence (i.e. the statements and VA clinical records) has been added to the record.  However, none of the new evidence is material as it does not address the reasons for the prior denial, the lack of a current disability and/or the linkage between a current hemorrhoid disability and service.  

The Board has reviewed all the new evidence of record to determine whether any is material.  In the present case, the Veteran is competent to report some symptoms of hemorrhoids; however, he has not stated that he has a current hemorrhoid disability.  To the contrary, the Veteran has stated that he has not had problems with hemorrhoids in the last thirty years, the Veteran's buddy statement suggests that the Veteran only had problems with hemorrhoids until surgical treatment in 1978.  The clinical records dated during the appeal period are negative for hemorrhoids.  The claim for entitlement to service connection for hemorrhoids is not reopened as the newly received evidence is not material.

NME - Residuals of a chest injury

At the time of the last final denial in September 2008, the evidence included VA clinical records which note a keloid.  A March 2000 record reflects that the Veteran had had a chest laceration several years ago which resulted in a keloid.  The Veteran reported keloids on the anterior chest with itching and burning over the past several months.  A 5 x5 cm keloid was noted over the sternum  (See also December 2007 record of keloid.)

The evidence added since the last final denial includes the Veteran's statements that while serving in Japan, he was unloading a 120 mm shell from a gun chamber when a shell kicked back and hit him in the chest (See September 2010 VA Form 21-4135), that the keloid "started off real small [as a bump] and then as the years go by, it got worse," that he did not go to sick call at the time of the incident, that he was not cut and the skin was not broken at the time, that he later (another day) noticed a bruise, and that the keloid started as a rash and then spread (See 2014 DRO and 2017 Board hearing testimony.)

For purposes of deciding whether to reopen a claim, the evidence is presumed credible unless patently incredible.  The Board finds, given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has been received.  Namely, the Veteran has now offered a statement as to a possible etiology of his keloid.  Therefore, the claim is reopened.

NME - Residuals of cold weather injury to the feet

At the time of the last final denial in September 2008, the evidence included VA records which note assessments of the feet as normal (e.g. January 2003, August 2003, August 2006, May 2007, and December 2007), and the Veteran's contention that he had been treated for left foot frostbite in service (See NA Form 13033 (JF)).   

The evidence added since the last final denial includes the Veteran's statements that he had frostbitten feet in Japan and was treated in 1956 - 1957.  The Veteran testified at the April 2014 DRO hearing that while on guard duty in Japan, his feet got really cold and that he has been given medication which he still uses.  (DRO hearing transcript 12), and that his feet get "real numb".  The Veteran testified at the May 2017 Board hearing, that he got frostbite when in northern Japan.   

A June 2008 VA record reflects a complaint of numbness in the left toes.  A September 2009 VA clinical record reflects that the Veteran reported that his feet were frostbitten in 1956 and 1957 in Japan and that numbness gradually developed in his feet and started getting worse four to five years ago (or in approximately 2004).  He stated that it involved the "whole" left foot and just the toes in the right foot.  The impression was bilateral neuritis possibly due to frost bite, thyroid problems, connective tissue disorder, or alcohol induced neuropathy.  Additional clinical records reflect that impression of VA clinicians that the Veteran was in receipt of service-connection for residuals of frostbite of the feet in Korea [sic], and reflect that he was prescribed Capsaicin cream for numbness and Gabapentin for burning nerve pain (e.g. Sept 2009, December 2013 VA clinical records).  

For purposes of deciding whether to reopen a claim, the evidence is presumed credible unless patently incredible.  The Board finds, given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has been received.  Namely, the claims file now includes a clinical opinion that the Veteran may have a disability related to the Veteran's claimed frostbite in service.  Therefore, the claim is reopened.


ORDER

The appeal for entitlement to service connection for bilateral prostatic hypertrophy (enlarged prostate) is dismissed.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for hemorrhoids, the appeal is denied. 

As new and material evidence has been received to reopen the claim of entitlement to service connection for a keloid as residual of a chest injury, the claim is reopened, and the appeal is allowed to this extent.

As new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a cold weather injury, the claim is reopened, and the appeal is allowed to this extent.




REMAND

Residuals of a chest injury

The Board finds that further development is warranted.  The Board notes that when the Veteran sought treatment for his keloid in March 2000, he attributed its cause as a laceration several years earlier.  However, when later testifying for claims purposes, he attributed its cause as to being hit by a shell that did not break the skin but caused a bump fifty years earlier.  The Veteran testified at the 2014 DRO hearing that he sought treatment for his keloid in the 1970s and in 1996, and indicated that this could have been at a VA facility.  (See DRO hearing transcript, page 4.)  If the Veteran sought treatment for his keloid prior to 2000 and provided an etiology at that time, it may support his claim.  Thus, VA should attempt to obtain records, if any.  In this regard, the Board also notes that the Veteran was apparently employed at a VA hospital in Northport Long Island, New York from 1959 to 1960 (see buddy statement); thus, he may have had treatment there.

Residuals of cold weather injury to the feet

The Board finds that further development is warranted.  The Veteran contends that he was a gunner and served guard duty in service in Japan while assigned to B Battery, 64th AAA Field Artillery; however, the only military service record in evidence reflects that the Veteran was assigned to a quartermaster unit in Japan (Headquarters & Headquarters Company (Quartermaster Detachment). 

The earliest clinical complaints of a foot problem are five decades after separation from service.  Moreover, the earliest opinion of record reflects that it could have a variety of etiologies.  As noted above, a September 2009 VA clinical record reflects neuritis possibly due to frost bite, thyroid problems, connective tissue disorder, or alcohol-induced neuropathy.  (A January 2009 VA clinical record reflects a diagnosis of peripheral neuropathy.)

Based on the foregoing, the Board finds that VA records prior to 2009 should be associated with the claims file as they may show continuity of symptoms to support the Veteran.  In addition, a VA examination with opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain all VA records from 1958 to present for the Veteran to include treatment provided in Long Island, New York, and Alabama (to include 2006 to 2009 Maxwell Air Force Base Podiatry Clinic as part of the Central Alabama Veterans Health Care System).

If VA clinical records are unavailable, this should be noted in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination with opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's chest keloid is causally related to service.  The examiner should take as fact for purposes of the examination that the Veteran was hit in the chest when firing a weapon in service and that the injury started off as a bump or laceration and gradually became larger.  A complete rationale should be provided. 

3.  With regard to residuals of a cold weather injury to his feet, schedule the Veteran for a VA examination with opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a bilateral foot disability manifested by numbness that is casually related to active service, including exposure to cold in Japan in the late 1950s.  A complete rationale should be provided.

4.  Following completion of the above, adjudicate the issues of entitlement to service connection for keloid(s) and residuals of cold weather injury.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


